Citation Nr: 0422272	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-51 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from June 1956 to December 
1958.  The appeal arises from a December 1995 letter of 
denial issued by a Regional Office (RO) of the Department of 
Veterans Affairs (VA), in New York, New York, which found the 
veteran had submitted no new and material evidence with which 
to reopen her claim of service connection for a psychiatric 
disorder.

The veteran's claim was remanded by the Board in December 
1997.  In December 2002, the Board determined that the 
veteran had not submitted new and material evidence in order 
to reopen her claim of service connection for a psychiatric 
disorder.  She appealed the Board's decision, and in October 
2003, the United States Court of Appeals for Veterans Claims 
(Court) issued an order in which it granted a motion for 
remand submitted by the Secretary of Veterans Affairs.  The 
Court thereafter vacated the Board's December 2002 decision, 
and remanded the appellant's claim for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Court's order of October 2003 requires further 
development of the veteran's claim to ensure compliance with 
the notice and duty-to-assist provisions of the Veteran's 
Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The Court referred to the Secretary 
of Veterans Affairs' motion for remand where it asserted that 
the Board failed to discuss adequately the amended duty to 
notify.  It is pointed out that the veteran has not yet been 
sent a letter in which the provisions of the VCAA are 
described.  For this reason, the veteran's case is REMANDED 
for the following actions:

1.  The RO should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The RO must ensure that the 
case is developed in accordance with all 
notice and duty-to-assist provisions of 
VCAA.  The veteran and her attorney should 
be notified of any information and medical 
or lay evidence that is necessary to 
substantiate the claim of submitting new 
and material evidence to reopen a claim, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in her possession that pertains to her 
claim.  In particular, the notice should 
include language informing the veteran 
that in order to reopen her claim, she 
must submit evidence which bears directly 
and substantially upon the specific matter 
under consideration, which is neither 
cumulative and redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
She should be informed that new and 
material evidence could consist of medical 
evidence providing a nexus between her 
current psychiatric disorder and service, 
or evidence that a psychiatric disorder 
existed during service.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

2.  If additional evidence is obtained 
pursuant to paragraph one above, the RO 
should readjudicate the veteran's claim 
regarding whether she has submitted new 
and material evidence in order to reopen 
her claim of service connection for a 
psychiatric disability.  If the claim is 
not resolved to the satisfaction of the 
appellant, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


